Title: To Thomas Jefferson from William A. Burwell, 3 May 1804
From: Burwell, William A.
To: Jefferson, Thomas


          
            Dr Sir
            May 3d 04 (Richmond)
          
          I have made every exertion to Reach Washington; by the time specified in Your letter—Some delay was unavoidable, the difficulty of procuring suitable persons to manage my affairs in my absence, the necessity of closing some transactions which were understood only by myself—I shall rest this day & proceed immediately to W—The selection you have made of me in my retirement; will if possible attatch me more strongly to your Interest—perhaps you will be convinced that I feel sincerely grateful—Accept my best wishes—
          
            William A Burwell
          
        